IN THE SUPERIOR COURT OF THE STATE OF DELAWARE


STATE OF DELAWARE             )
                              )
      v.                      )     ID Nos. 1910011637, 1910002022
                              )             2009010583, VOP16110110891
DEONTA CARNEY,                )
                              )
      Defendant.              )




                       Date Submitted: August 1, 2022
                      Date Decided: November 18, 2022




       Upon Defendant Deonta Carney’s Motion to Withdraw Guilty Pleas
                                DENIED.


                                   ORDER




Anthony J. Hill, Esquire and John S. Taylor, Esquire, Deputy Attorneys General,
DEPARTMENT OF JUSTICE, 820 North French Street, Wilmington, Delaware,
19801, Attorneys for the State.

Megan J. Davies, Esquire, LAW OFFICES OF MEGAN J. DAVIES, 716 N. Tatnall
Street, Wilmington, Delaware 19801, Attorney for Defendant Deonta Carney.




WHARTON, J.
      This 18th day of November, 2022, upon consideration of Defendant Deonta

Carney’s (“Carney”) Motion to Withdraw Guilty Plea and the State’s responses, it

appears to the Court that:

      1.     On July 12, 2021, Carney rejected a plea offer in case number

1910011637.1 The plea would have resolved four cases encompassing 27 charges.2

The plea offer called for Carney to plead guilty to five charges - two counts of

Robbery Second Degree (as lesser included offenses of Robbery First Degree), two

counts of Possession of a Firearm by a Person Prohibited (“PFBPP”), and Illegal

Gang Participation and to admit to a violation of probation.3 In exchange, the State

agreed to entered a nollo prosequi on all remaining charges, recommend the

minimum mandatory sentence at Level V (10 years), and agreed that the “VOP be

reimposed with no additional unsuspended level five time.”4

      2.     Following the plea rejection, case number 1910011637 was set for trial

on July 20, 2021.5 However, before opening statements and upon learning the

State’s out-of-state “critical civilian witness” was present,6 Carney informed the



1
  D.I. 12. (Unless indicated otherwise, D.I. numbers are from ID No. 1910011637A.)
2
  Id.; DUC# 2009010583 (eight charges); DUC# 1910011637A (six charges); DUC#
1910002022 (five charges); DUC# 1611010891 (eight charges).
3
  Id.
4
  Id.
5
  D.I. 15.
6
  Tr., at 2 (References to the transcript are to the Plea Colloquy hearing on July 20,
2021), D.I. 22.

                                          1
State through counsel that he wished to plead guilty.7 The State extended the same

offer Carney had rejected before, but with a notable difference – the State removed

the cap on its sentencing recommendation.8 While less favorable to Carney than the

earlier rejected plea offer, this plea offer benefitted Carney by limiting his exposure

to minimum mandatory sentences and lowering his overall statutory maximum

punishment.9 Carney accepted the plea.

      3.     After executing a Plea Agreement and Truth-in-Sentencing Guilty Plea

Form, the Court conducted an extensive colloquy with Carney.10 He was informed

again of the minimum mandatory and maximum possible penalties,11 the rights he

was giving up by pleading guilty,12 and asked whether he was coerced into pleading

or dissatisfied with his representation.13 Carney responded that he was neither

coerced nor dissatisfied.14 The Court found “the plea to be knowingly, voluntarily



7
  Id., at 3.
8
  MR. TAYLOR: “It is not the plea that was previously on offer; it was gotten worse
[…] It is the same plea, but there is no State’s cap, so it is open sentencing.” Id., at
3:7–9; 3:13–15.
9
  MR. MALIK: “By virtue of the plea that’s been entered in this case, Mr. Carney is
avoiding an additional eight years of minimum mandatory time for each of the
robbery charges, and it’s effectively reducing the maximum on each by 35 years.”
Id., at 8:5–11.
10
   Id.
11
   Id., at 15–18. (Counsel had discussed potential sentences with Carney prior to the
colloquy. Id., at 8–9.).
12
   Id., at 13–14.
13
   Id., at 13; 20.
14
   Id., at 13:8–19; 20:16–19.

                                           2
and intelligently offered and [accepted all pleas].”15 A presentence investigation

was ordered, and sentencing was scheduled for September 24, 2021.16

      4.    Despite the extensive colloquy, Carney developed second thoughts. He

filed a pro se Motion to Withdraw Guilty Plea on August 3, 2021 which was referred

to his counsel.17 On October 21, 2021, John S. Malik, Esquire filed a Motion to

Withdraw Guilty Plea on Carney’s behalf, including a copy of Carney’s pro se motion

as an attachment.18 Counsel represented, and the pro se motion argued, that Carney

was seeking to withdraw his guilty pleas in part because they were the product of

ineffective assistance of counsel.

      5.     At a hearing on March 15, 2022, the Court permitted counsel to withdraw

and confirmed with Carney that he desired that counsel be appointed for him to assist

his in attempting to withdraw his guilty pleas.19 The Court ordered that new counsel

be appointed for Carney and Megan J. Davies, Esquire subsequently was appointed

to represent Carney. The Court then ordered that the State provide Ms. Davies with




15
   Id, at 27:4–6.
16
   D.I. 15; 16.
17
   Def.’s pro se Mot. to Withdraw Guilty Plea, D.I. 18 (attached as Ex. C to the
Motion to Withdraw Guilty Plea filed by Mr. Malik, D.I. 20).
18
   Def.’s Mot. to Withdraw Guilty Plea, Ex C, D.I. 20.
19
   D.I. 24.

                                         3
certain discovery by June 24, 2022 and that she file any supplemental material or an

amended motion to withdraw guilty plea by July 15, 2022.20

      6.     On July 14, 2022, Carney’s current counsel, Ms. Davies, filed his third

and final submission in the form of a supplemental brief.21 The State has filed two

responses in opposition – the first in response to the original motion filed by Mr.

Malik and the second in response to Ms. Davies’ supplemental brief.22

      7.     Carney argues that he should be allowed to withdraw his plea because

it was the product of ineffective assistance counsel,23 it was not knowingly,

voluntarily, and intelligently entered, and it was entered despite him being innocent

of one of the PFBPP charges.24 He also contends that the State would not be

prejudiced if his motion is granted.25




20
   D.I. 25.
21
   Supp. Br. in Support of Def.’s Mot. to Withdraw Guilty Plea, D.I. 26.
22
   State’s Resp. to Mot. to Withdraw Guilty Plea, D.I. 23; State’s Resp. to Supp. Mot.
to Withdraw Guilty Plea, D. I. 27.
23
   Almost as an afterthought, and without any documentation, Carney argues that as
a young adult his ongoing brain development made him especially susceptible to his
lawyers’ comments. He also claims that he “had not fully processed what was
occurring nor the ramifications of his acceptance.” The Court does not find that the
mere fact of Carney youth is a sufficient reason to allow him to withdraw his guilty
pleas. It finds that Carney remains bound by his in-court representations, including
his satisfactory representation. Supp. Br. in Supp. of Def.’s Mot. to Withdraw Guilty
Plea, at ⁋ 23, D.I. 26; see Somerville v. State, 703 A.2d 629, 632 (Del. 1997).
24
   E.g., Def.’s Mot. to Withdraw Guilty Plea, at ⁋ 9, D.I. 20
25
   Id., at ⁋ 11.

                                          4
       8.       The State counters that Carney has no grounds for withdrawing his

guilty plea – he is not actually innocent of the PFBPP charge; his counsel was not

ineffective; and the State would be unduly prejudice if the Motion were granted.26

It argues that granting the Motion would give Carney another opportunity to make

sure the witnesses appear, only to change his mind and plead guilty at the 11th hour

if they do.27

       9.       A guilty plea may be withdrawn before sentencing,28 but a defendant

has no absolute right to do so.29 The defendant bears the “substantial”30 burden of

showing “any fair and just reason” for withdrawal.31 The decision to grant or deny

withdrawal is within the Court’s discretion.32

       10.      To determine whether there is a “fair and just” reason for withdrawal

of a guilty plea, the Court must address the following:

             a) Was there a procedural defect in taking the plea;


26
   State’s Resp. to Def.’s Mot. to Withdraw Guilty Plea, D.I. 23; State’s Resp. to
Def.’s Supp. Mot. to withdraw Guilty Plea, D.I. 27.
27
   State’s Resp. to Def.’s Supp. Mot. to Withdraw Guilty Plea, D.I. 27. Of course,
the State is not obliged to offer a plea at any future trial should the Court grant the
Motion.
28
   Super. Ct. Crim. R. 32(d).
29
   United States v. Wilson, 429 F.3d 455, 458 (3d Cir. 2005) (internal citations
omitted).
30
   United States v. Jones, 336 F.3d 245, 252 (3d. Cir. 2003)
31
   Super. Ct. Crim. R. 32(d).
32
   Id. (“the court may permit withdrawal of the plea”) (emphasis added); State v.
Phillips, 2007 WL 3105749 at *1 (Del. Super. Ct. 2007) (quoting Brown v. State,
250 A.2d 503, 504 (Del. 1969)).

                                            5
            b) Did the defendant knowingly and voluntarily consent to the plea
               agreement;
            c) Does the defendant presently have a basis to assert legal innocence;
            d) Did the defendant have adequate legal counsel throughout the
               proceedings; and
            e) Does granting the motion prejudice the State or unduly inconvenience
               the Court.33

The Court does not balance these factors.34 Instead, “[c]ertain of the factors,

standing alone, will themselves justify relief.”35

      11.      There were no procedural defects in the plea colloquy. Carney

admits that there were no defects in the colloquy.36 The Court agrees and finds that

the “numerous protections” afforded to Carney were honored.

      12.      Carney’s plea was entered into knowingly, intelligently, and

voluntarily. Barring clear and convincing evidence to the contrary, defendants are

bound by the representations they make during their plea colloquy.37          These

statements are “presumed to be truthful”38 and pose a “formidable barrier to a

collateral attack on a guilty plea.”39 At no point during his colloquy did Carney so


33
   State v. Friend, 1994 WL 234120, at * 2 (Del. Super. Ct. 1994) (internal citations
omitted); see Scarborough v. State, 938 A.2d 644, 649 (Del. 2007); McNeill v. State,
2002 WL 31477132, at * 1–2 (Del. 2002).
34
   Patterson v. State, 684 A.2d 1234, 1239 (Del. 1996).
35
   Id.
36
   Def.’s Mot. to Withdraw Guilty Plea, at ⁋ 9, D.I. 20. “Defendant Carney does not
contend that there was a [procedural] defect with his guilty plea.”.
37
   Somerville, 703 A.2d at 632.
38
    Somerville, 703 A.2d at 632 (citing Davis v. State, 1992 WL 401566 (Del.
1992)); Bramlett v. A.L. Lockhart, 876 F.2d 644, 648 (8th Cir. 1989)).
39
   Blackledge v. Allison, 431 U.S. 63, 64 (1977).

                                           6
much as insinuate his plea was not knowingly, intelligently, and voluntarily

entered.40     He informed the court that he was satisfied with his attorney’s

representation.41 He denied being forced into pleading guilty.42 and he stated that he

understood all the terms of the of his plea agreement.43 In addition to his own words,

his trial counsel’s representations to the Court support the conclusion that Carney

entered into the plea with a full understanding of it. Specifically, Mr. Malik stated

that he believed that “based upon [his] discussions with him, that Mr. Carney is

prepared at this time to enter a knowing, voluntary and intelligent plea before the

Court.”44 Based on the above record, and as it did when the plea was entered, the

Court finds that Carney entered his guilty plea knowingly, intelligently, and

voluntarily.

      13.      Carney does not have a basis to establish factual or legal innocence.

When seeking to withdraw their guilty pleas, criminal defendants remain

presumptively bound by their representations to the Court.45 So, after pleading

guilty, a defendant must present “some other support” to overcome their plea and to




40
   See, Tr., D.I. 22.
41
   Id., at 20:16–19.
42
   Id., at 13:16–19.
43
   Id., at 11–13.
44
   Id., at 10:5–9.
45
   Somerville, 703 A.2d at 632.

                                          7
assert innocence.46 There is no mention of innocence in Carney’s pro se filing.47

The first mention of this consideration is in trial counsel’s follow-up motion where

counsel simply states that:

             [s]ubsequent to the filing of his pro se motion to withdraw
             his guilty plea, Mr. Carney has indicated to counsel his
             belief that alleged inconsistencies in the police reports
             provide a basis to claim factual innocence given alleged
             misidentification of the perpetrators of the robbery by the
             alleged victim.48

In his third submission, Carney explains that he plead guilty to PFBPP in case

1910011637 despite being innocent.49 He argues that he neither actually possessed

nor jointly possessed the gun.50 Carney bolsters this argument by pointing to the

uncertainty in Det. Hayman’s Investigative Narrative as to who possessed the gun

and when.51 The date of the alleged incident described in Det. Hayman’s report is

August 22, 2019.52 For Carney, these points justify withdrawal.

      14.    The State first correctly points out that Carney misidentifies the case

number for which he claims innocence. Carney references Det. Hayman’s report to


46
   State v. McNeill, 2001 WL 392465, at * 3 (Del. Super. Ct. 2001) (citing Russell v.
State, 734 A.2d 160 (table) (Del. 1999).
47
   Def.’s Mot. to Withdraw Guilty Plea, Ex. C., D.I. 20.
48
   Id., at ⁋10.
49
   Supp. Br. in Support of Def.’s Mot to Withdraw Guilty Plea, at ⁋11, D.I. 26.
50
   Id., at ⁋⁋ 11–14. Carney argues against joint possession by pointing to the fact
that despite his call for his co-conspirator to fire the weapon no shots were fired. Id.
at n. 1.
51
   Id., at Ex. A.
52
   Id.

                                           8
support his claim.53 Det. Hayman’s report relates to case number 1910002022, not

case number 1910011637 as Carney states.54 More substantively, the State argues

that Det. Hayman’s report supports a conclusion that Carney, at a minimum, is guilty

of constructive possession of the firearm.55

      15.    The proper starting point for addressing Carney’s contention that he is

innocent of one of the PFBPP charges to which he pled guilty is the plea colloquy.

Before accepting his pleas, as to each charge, the Court read that particular count to

Carney, asked him if he understood the charge, asked him if he committed that

offense, and asked him what his plea was.56 Specifically, as to the charge for which

Carney now claims innocence, the exchange between the Court and Carney was as

follows:

             THE COURT: The next charge is possession of a firearm
             by a person prohibited, which is Count IV of that same
             indictment that includes the last robbery charge, and it
             reads that you, on or before [sic] the 22nd day of August in
             2019, in New Castle County, Delaware, did knowingly
             possess or control a firearm, as defined under Delaware
             law, after having been convicted of criminally negligent
             homicide, a felony, in case number 1611010891 in the
             Superior Court of the State of Delaware, in and for New
             Castle County, on or about February 27th, 2019.

             Do you understand that charge?


53
   Id., at ⁋⁋ 11, 12.
54
   State’s Resp. to Def’s Supp. Mot. to Withdraw Guilty Plea, D.I. 27.
55
   Id.
56
   Tr., at 21-27, D.I. 22.

                                          9
             THE DEFENDANT:          Yes.

             THE COURT:        Did you commit that offense?

             THE DEFENDANT:          Yes.

             THE COURT: What’s your plea to that charge?

             THE DEFENDANT:          Guilty.57

The record establishes that Carney understood he was pleading guilty to, and was in

fact guilty of, the PFBPP count associated with the robbery charge that occurred on

August 22, 2019.58 That incident is the one for which Det. Hayman authored the

police report upon which Carney now relies to establish his innocence.59 Obviously,

the Court views with skepticism Carney’s newly discovered understanding that he

was innocent of that charge all along.

      16.   The Court finds that there was sufficient factual basis to convict Carney

of PFBPP in the August, 2019 incident as described in Det. Hayman’s report. The

relevant portion of the report reads, “The victim stated that the unknown black male

accomplice was in possession of the silver handgun. During the incident S1 (Deonta

Carney BMN and DOB: 10/28/2000) was stating to the younger black male suspect,

‘Just shoot him.’ However, during the incident, no shots were fired.”60 In order to



57
   Id., at 25-26.
58
   Id., at 24-25.
59
   State’s Resp. to Def.’s Supp. Mot. to Withdraw Guilty Plea, at Ex. A, D.I. 27.
60
   Id.

                                         10
establish constructive possession, the State must show that Carney: (1) knew the

location of the firearm; (2) had the ability and the intention, at the time, to exercise

dominion and control over it; and (3) intended to guide its destiny.61 Circumstantial

evidence may prove constructive possession.62 The Court finds all three elements

of constructive possession are established in the quoted portion of Det. Hayman’s

report. Carney knew the location of the firearm and appeared to have the ability and

intention to exercise control over it and to guide its destiny when he commanded his

accomplice to “Just shoot him.” The fact that the accomplice disobeyed Carney’s

command does not alter this conclusion, particularly in light of Carney’s admission

that he committed the offense when the Court questioned him.

      17.    Carney had effective legal counsel throughout his proceedings. To

prevail on his ineffective assistance of counsel claim, Carney must satisfy the two-

factor standard originally outlined in Strickland v. Washington.63 When it comes to

withdrawal of a guilty plea, a defendant must show that: (1) counsel’s representation

fell below an objective standard of reasonableness; and (2) that counsel’s actions

were so prejudicial “that there is a reasonable probability that, but for counsel's

errors, [the defendant] would not have pleaded guilty and would have insisted on




61
   Lecates v. State, 987 A.2d 413, 426 (Del. 2009).
62
   Id., at 420-421.
63
   466 U.S. 668 (1984); see Albury v. State, 551 A.2d 53, 58 (Del. 1988).

                                          11
going to trial.’”64 When evaluating counsel’s performance, “[a] court must indulge

in a strong presumption that counsel’s conduct falls within the wide range of

reasonable professional assistance.”65

      18.    The crux of Carney’s argument is that he was strong-armed into

pleading guilty because he lost faith in his counsel after receiving the “misleading

advice” that he likely would be convicted.66 The State counters that “Defendant is

attempting to impose his own subjective and emotional view of the case and asks the

Court to disregard what two seasoned and respected attorneys advised him, and to

disregard his own words spoken to the Court when being given the plea colloquy on

July 20, 2021.”67 The Court examines both attorneys’ conduct individually.

      19.    Kevin P. Tray, Esquire represented Carney before Mr. Malik. It is not

clear at all to the Court what Mr. Tray had to do with Carney’s eventual decision to

plead guilty which occurred 10 months after Mr. Tray’s representation ended.68

Nevertheless, the Court looks at Carney’s arguments about Mr. Tray.          Those

arguments revolve around a letter Carney received from Mr. Tray while Mr. Tray




64
   Hill v. Lockhart, 474 U.S. 52, 59 (1985).
65
   Strickland, 466 U.S. at 669 (emphasis added); see also Albury, 551 A.2d at 59.
66
   Def.’s Mot. to Withdraw Guilty Plea, D.I. 20; Supp. Br. in Support of Def.’s Mot.
to Withdraw Guilty Plea, at ⁋⁋ 21, D.I. 26.
67
   State’s Resp. to Def’s Supp. Mot. to Withdraw guilty Plea, D.I. 27.
68
   Mr. Malik entered his appearance on September 15, 2020, D.I. 7. Carney
entered his pleas on July 20, 2021., D.I. 15.

                                         12
was his attorney.69 He argues that Mr. Tray’s letter is indicative of coercion and a

lack of willingness to advocate on his behalf because Mr. Tray states that “a trial

would be a slow-motion guilty plea.”70

      20.   To the extent that comment matters in the context of Carney’s decision

to plead guilty, the Court disagrees with Carney’s conclusion. The quotation is the

last sentence in a three-paragraph letter written more than a year before Carney pled

guilty.71 Earlier sections of the letter provide context for the statement.        The

statement comes after Mr. Tray tries to preserve confidentiality, explains his

preferred means of communication, implores Carney to give him names of helpful

witnesses, and notes “the strength of the evidence” against Carney.72 The comment

that Carney claims deprived him of effective assistance of counsel from Mr. Tray is,

“I strongly suggest that you bring [helpful witnesses] to my attention. Otherwise,

you can see from the strength of the evidence, a trial would be a slow-motion guilty

plea.”73 The Court fails to see how this letter constitutes anything but effective

assistance. Criminal defense attorneys, indeed, all lawyers, are supposed to give

their clients honest appraisals of the relative strength of the evidence in their cases




69
   Def.’ Mot. to Withdraw Guilty Plea, at Ex. A to Ex. C, D.I. 20.
70
   Id.
71
   Id.
72
   Id.
73
   Id.

                                          13
so that clients can make informed decisions. Mr. Tray’s realistic assessment, albeit

somewhat colorful, is just such an appraisal.

      21.    Carney also claims that Mr. Malik “pressured” him into pleading guilty

by pointing out that “he would be convicted if the State’s witness took the stand.”74

According to Carney, this comment indicates that Mr. Malik “had pre-determined

the outcome of the case and would not act as the zealous advocate to which Mr.

Carney was entitled.”75      This argument underscores Carney’s fundamental

misunderstanding of the role of an attorney. A lawyer is not a cheerleader, and the

fact that a lawyer gives a client a realistic assessment of the evidence does not

preclude the lawyer from zealously advocating for the client at trial. Further, the

plea colloquy belies any such contention that Carney was coerced into pleading

guilty.76 In fact, Carney expressly acknowledged that he had “freely and voluntarily

decided to plead guilty to the charges in the plea agreement.”77 He disavowed that

“Mr. Malik, the State, or anybody threatened or forced him to plead guilty.”78

Crosby further told the Court that he was satisfied with Mr. Malik’s representation

of him and that Mr. Malik had fully advised him of his rights.79 Mr. Malik informed



74
   Supp. Br. in Support of Def.’s Mot. to Withdraw Guilty Plea, at ¶ 18, D.I. 26.
75
   Id.
76
   Tr., at 7-27, D.I 22.
77
   Id., at 13:8-11.
78
   Id., at 13:16-19.
79
   Id., at 20:16-20.

                                         14
the Court that he was prepared to proceed with trial, but that after seeing the out-of-

state victim/witness, Carney decided to plead guilty.80 Even before trial, Mr. Malik’s

filings demonstrate that he was actively engaged in the advocacy process by filing a

discovery request,81 moving for bail to be reduced,82 and submitting proposed voir

dire questions.83

       22.   Neither attorney’s conduct constitutes ineffectiveness under Strickland.

Carney remains bound by his avowals that he was satisfied with his counsel's

performance and that neither of his attorneys forced or coerced him into pleading

guilty.84

       23. Granting withdrawal would prejudice the State and unduly

inconvenience the Court. The State “need not show […] prejudice when a

defendant has failed to demonstrate that the other factors support a withdrawal of

the plea.”85 Here, as detailed above, Carney failed to establish a sufficient basis for

withdrawing his plea. Denial, therefore, is appropriate on that basis alone.86 The

Court, however, briefly addresses the parties’ arguments regarding prejudice and



80
   Id., at 2:12–14; 3-4.
81
    D.I. 11.
82
    D.I. 8.
83
    D.I. 13.
84
    Tr., passim, D.I. 22; see Somerville, 703 A.2d at 632.
85
    United States v. Jones, 336 F.3d 245, 255 (3d Cir. 2003) (citing United States v.
Harris, 44 F.3d 1206, 1210 (3d. Cir. 1995)).
86
    United States v. Martinez, 785 F.2d 111, 116 (3d. Cir. 1986).

                                          15
inconvenience.      Carney argues that the State would not be prejudiced because

“trial [would be] incredibly simple.”87 He claims that balancing this “simple”

preparation against the “extensive exposure” Carney faces “should sway the Court

in [his] favor[.]”88 The State counters that it spent weeks preparing for trial,

including securing evidence and ensuring that all witnesses (one out-of-state victim

is from Kansas) would be present.89 Allowing Carney to withdraw his guilty plea

would result in undue prejudice and unfairly give Carney another opportunity to

“change his mind at the 11th hour and accept a guilty plea.”90

      24.    Carney’s decision to plead guilty was calculated - he intended to

proceed with trial if the victim did not appear, anticipating the charges would be

dropped, and would accept a plea offer if the victim did appear.91 Upon being

informed the victim was present, Carney changed his mind and chose to plead guilty.

But, “[a] shift in defense tactics, a change of mind, or the fear of punishment are not

adequate reasons to impose on the government the expense, difficulty, and risk of




87
   Supp. Br. in Support of Def.’s Mot. to Withdraw Guilty Plea, at ¶ 24, D.I. 26.
88
   Id.
89
   State’s Resp. to Def.’s Mot. to Withdraw Guilty Plea, at 7, D.I. 23; State’s Resp.
to Def.’s Supp. Mot. to Withdraw Guilty Plea, D.I. 27.
90
   State’s Resp. to Def.’s Supp. Mot. to Withdraw Guilty Plea, D.I. 27. See, e.g.,
State v. Drake, 1995 WL 654131 at * 6 (Del. Super. Ct. 1995) (finding that the State
would be prejudiced from a plea withdrawal because it was prepared for trial when
the plea was entered).
91
   Tr., at 3:1–3; 19–22, D.I. 22.

                                          16
trying a defendant who has already acknowledged his guilt by pleading guilty.”92

Allowing Carney to withdraw his plea now only would reward his gamesmanship.

      THEREFORE, Defendant Deonte Carney’s Motion to Withdraw Guilty Plea

is DENIED. The presentence investigation previously ordered shall be completed

and a sentencing date shall be set.

IT IS SO ORDERED


                                                       /s/ Ferris W. Wharton
                                                        Ferris W. Wharton, J.




92
  United States v. Iavarone, 186 F. App’x 274, 276 (3d Cir. 2006) (citing United
States v. Brown, 250F.3d 811, 815 (3d Cir. 2001).

                                      17